Exhibit 10.10
 
TECHNOLOGY TRANSFER AND RESEARCH AGREEMENT
 
between
 
Ecole Polytechnique Federate de Lausanne
CH -1015 Lausanne, Switzerland
 
represented by Prof. Jean-Louis Scartezzini,
Head of the Solar Energy and Building Physics Laboratory (LESO-PB)
 
hereinafter referred to as "EPFL",
 
and
 
Swiss-Indo Trade & Invest S.A
 
represented by Mr Michel Gruering and Dr Yves Ducommun
Route de Fribourg 15, CH - 1723 Marly, Switzerland
 
hereinafter referred to as "COMPANY",
 
(hereinafter individually referred to as "Party" or collectively as "Parties")
 
Preamble
 
EPFL/LESO-PB has developed novel technologies for solar glazing applied to solar
thermal collectors and wishes that this technology is transferred to industry to
benefit the public.


 
Swiss-Judo Trade & Invest S.A. is a private Swiss company founded in 2004, based
in Marly, Switzerland, with a subsidiary in New Delhi, India. Swiss-Indo's
primary focus is the manufacture and trade of advanced green technologies
applied to environmentally neutral industrial applications characterized by
strong economic growth. Target sectors are renewable energies and natural
resources conservation and improvement. Swiss-Indo is interested in having the
solar glazing technology developed at EPFL/LESO-PB transferred in order to
further develop it and bring it to the
market.                                          



Page 1 of 7

--------------------------------------------------------------------------------


 
1.  Statement of Work
 
1.1 EPFL hereby undertakes to make its best efforts to accomplish the transfer
of knowledge related to the technology of color glazing by magnetron sputtering
for solar thermal collectors stemming from the Solar Energy and Building Physics
Laboratory (LESO-PB) (hereafter "Technology") and to perform the research work
described in Enclosure 1 (hereinafter referred to as "the Project"), which shall
be an integral part of this Agreement. The Project shall be carried out by the
Solar Energy and Building Physics Laboratory, under the supervision of Dr
Andreas Schuler.
 
1.2 COMPANY hereby undertakes to make its best efforts to collaborate with EPFL
during the Project and to bring its competencies for the benefit of the Project
and to furnish EPFL with documentation, information and data necessary to
accomplish the Project according to Enclosure 1. Whenever it is deemed necessary
during the Project, the Parties may mutually agree upon regular or separate
meetings to be held at the place of business of one of the Parties hereto.
 
1.3 Any modifications to the scope of the Project, to the budget, any priorities
and scientific options to be decided in the course of the Project shall be
subject to prior mutual written agreement.


2.  Term of Agreement


This Agreement shall become effective on January 1st, 2009 and remain effective
for the duration of the Project, i.e. until December 31st, 2012. It may be
extended subject to prior written agreement by both Parties.

3.  Payments
 
3.1 The financial contribution of COMPANY to EPFL for the Project is agreed to
be equal to CHF 920'000 excluding VAT.
 
3.2 The payment schedule shall be the following according to the budget
planning:
 
- CHF 300'000 on March 15th 2009
- CHF 300'000 on January 15th, 2010
- CHF 160'000 on January 15th, 2011
- CHF 160'000 on December 15th, 2012.
 
EPFL shall send invoices to COMPANY according to this schedule and the payments
shall be done by COMPANY to EPFL within 30 days of receipt of the invoices.
 
4.  Results and Intellectual Property
 
4.1   EPFL shall transfer to COMPANY the scientific and technical knowledge with
respect to the Technology (hereafter "Background Knowledge") in order for
COMPANY to further develop and commercially exploit the Technology. EPFL shall
not enter into other such transfer agreements on the Technology in the Field of
Use (as defined in article 4.5 hereinafter) for the duration of the Project. The
Background Knowledge is summarized in Enclosure 1 to this Agreement. In case
COMPANY does not fulfill its obligations according to article 3 herewith, EPFL
shall have no more obligations according to this article 4
 
Page 2 of 7

--------------------------------------------------------------------------------


 
4.2 Furthermore, all results, patentable or not, copyrightable or not, obtained
in the execution of the Project by EPFL (hereinafter referred to as "EPFL
Results") shall be communicated to COMPANY in form of common meetings, reports
or publication drafts. Subject to the provisions of articles 4.3 to 4.11 of this
Agreement, EPFL and COMPANY shall be free to use such results.
 
4.3 COMPANY shall notify EPFL in writing of its interest for legal protection of
EPFL Results, in which case COMPANY shall have the right to file a patent
application in its own name and at its own expenses. This notification shall
reach EPFL within three (3) months from the date the concerned results were
first disclosed to COMPANY, subject to the one month period set forth in Article
6.2 in case that EPFL submit a draft of scientific publication.
 
4.4 Title to an invention conceived or first reduced to practice by EPFL in the
performance of the Project shall be transferred from EPFL to COMPANY upon
COMPANY filing a patent application on such invention, provided that such filing
occurs within three (3) months from the date COMPANY notified EPFL of its
interest according to 4.2. COMPANY shall bear all costs related to the patent
prosecution and shall inform EPFL of all rhajor steps in such prosecution and of
any decision to abandon the patent; COMPANY shall provide EPFL with a copy of
any patent application(s) and of any issued patent(s).


During the deadlines pursuant to Articles 4.3 and 4.4, each Party agrees to
treat the EPFL Results concerned as confidential.
 
4.5  In the event that COMPANY files a patent application pursuant to 4.4,
COMPANY shall have under any such patent application and patent issued thereon
(hereinafter referred to as "a Patent") exclusive exploitation rights for
applications, which are within the following field of use:
 
    Coatings by magnetron sputtering for colored glazing of solar thermal
collectors
 
    (referred to in this Agreement as "the Field of Use").
 
COMPANY hereby grants EPFL an exclusive, royalty-free and irrevocable license
under any Patent with the right to grant sublicenses for applications that are
outside tile Field of Use.
 
EPFL may use any Patent for education and research purposes in any field;
 
4.6 COMPANY shall demonstrate reasonable efforts to develop and commercialize
the technology covered by a Patent in the Field of Use.
 
4.7 In the event that COMPANY fails to file a Patent according to 4.4, title to
the invention concerned shall remain with EPFL and EPFL shall be free to patent
or not such invention.
 
If COMPANY files a Patent, but renounces to seek protection in the following
countries/region : USA, Japan, China and Europe, then COMPANY shall timely
inform EPFL and give the latter the opportunity to file in its own name and at
its, own costs a patent application in the abovementioned countries/region that
are not covered by COMPANY Patent.
 
Should COMPANY decide to abandon a Patent in any countries, COMPANY shall offer
to EPFL the assignment of such Patent free of charge. COMPANY shall inform EPFL
of such decision at least four (4) months before the deadline for the
performance of the formalities necessary for the maintain of the Patent.
 

 
Page 3 of 7

--------------------------------------------------------------------------------

 

4.8 In the event that EPFL is the owner of a patent application or patent under
EPFL Results according fo 4.7, EPFL hereby grants COMPANY a royalty-free,
non-exclusive and irrevocable license for the use of any such patent application
or patent in the Field of Use without the right to grant sub-licenses except to
Affiliates of COMPANY. For the purposes of this Agreement, theterm affiliate
(hereinafter referred to as "Affiliate") shall mean any legal entity which is
controlled by, has control over or is under common control with COMPANY whereby
"control" shall mean the holding of more than fifty (50) percent of the capital
stock or participating shares entitled to vote for the election of directors.
 
4.9 For computer software developed in the Project by EPFL, EPFL hereby grants
COMPANY a royalty-free non-exclusive license to copy, modify, adapt, translate,
distribute, sale, display and run such computer software, provided that COMPANY
shall not pass the source code of such software outside of COMPANY and
Affiliates without EPFL's prior written approval.
 
4.10 Any intellectual property solely developed by COMPANY during the course of
the Project shall be COMPANY'S property.
 
4.11 Subject to article 4.1, it is hereby agreed that neither right of use nor
license of any kind is hereunder granted to COMPANY on EPFL's intellectual
property obtained before, after and/or outside of the Project.
 
5.  Confidentiality
 
5.1 Each Party (Recipient) agree to keep confidential and not to use for another
purpose than the performance of this Agreement all information belonging to the
other Party (the Disclosing Party) with which it may come in contact during the
course of the Project, provided that such information have been clearly labeled
as confidential by the Disclosing Party or, if disclosed orally, have been
confirmed in writing as being confidential within ten (10) days from their
disclosure. Each Party shall be responsible for the compliance by its personnel
with these confidentiality obligations.
 
5.2 The obligations under article 5.1 shall not apply to any information that:
were in the public domain or open to the public at the time they were
transmitted to Recipient, or became public or open to the public for reasons
other than an action or omission attributable to Recipient, or were in
Recipient's possession, without any limitation regarding their disclosure at the
time they were transmitted to Recipient, provided that such prior possession is
supported by a written evidence, or were obtained in good faith by Recipient and
without any commitment relating to confidentiality from a third party entitled
to disclose them.


5.3 The obligations under this article 5 shall remain effective for five (5)
years after termination of this Agreement or for a period defined by the
Disclosing Party at tine time of communication of such confidential information
to Recipient.
 
Page 4 of 7

--------------------------------------------------------------------------------


 
6.   Scientific publications
 
6.1 COMPANY recognizes that EPFL is entitled to publish its scientific results
obtained in the performance of the Project.
 
6.2 Prior to the publication of such results, EPFL shall submit a draft of the
information to be disseminated to COMPANY for review. COMPANY shall then have
one (1) month to:


(a) notify EPFL of any objection. If an objection is raised, discussion shall be
held without delay to determine acceptable modifications to resolve the issue
and allow dissemination within three (3) months; and/or
 
(b) request the postponement, for no more than three (3) months, of the
publication of EPFL Results for which COMPANY wishes to file a patent
application according to Article 4.3.
 
Failure to respond within the abovementioned one month period is considered as
approval of the publication by COMPANY.
 
6.3  In case of public presentations in particular at scientific conferences;
EPFL shall submit to COMPANY a written summary of the intended presentation and
the provisions of Article 6.2 shall apply, whereby the time indicated under (a)
shall be reduced to one (1) month.


7.  No Warranties
 
7.1 EPFL shall perform said Project by applying its best scientific knowledge
and best efforts.
 
7.2 EPFL makes no warranties, either express or implied, including but not
limited to warranties of originality, accuracy, property, merchantability,
fitness for a particular purpose of the Background Knowledge and EPFL Results.
 
8.  Liability
 
8.1 EPFL shall be liable towards COMPANY only in the event of fraud or gross
negligence for any damages suffered in connection with this Agreement.
 
8.2 In the event that COMPANY decides to use and commercially exploit the
Background Knowledge and/or EPFL Results, COMPANY shall bear the sole
responsibility for the implementation, use and commercial exploitation of the
Background Knowledge and/or EPFL Results and conception of products or services
based thereon and shall be liable towards third parties in connection with this
implementation, use and commercialization. COMPANY agrees to indemnify and
defend EPFL against any such claim from third parties brought against EPFL; to
this end, COMPANY agrees to maintain an adequate insurance covera
 
8.3 Neither Party shall be entitled to commit the other Party to any obligation
in connection with this Agreement, without the prior written consent of the
other Party.
 
Page 5 of 7

--------------------------------------------------------------------------------


 
9.  Communication
 
Any notice or communication to be given within the framework of this Agreement
shall be forwarded to the following contact persons:
 
For COMPANY:
 
-       SWISS-INDO SA
Dr Yves Ducprnmun
Chemin du Jura 5
1024 Ecublens
e-mail: yves.ducommun@swiss-indo.ch
Telephone:079 286 91 31
 
For the EPFL:
 
-       Ecole Polytechnique Federate de Lausanne
Laboratoire d'Energie Solaire
Dr Andreas Schiiler
Station 18
CH- 1015 Lausanne, Switzerland
e-mail: andreas.schueler@epfl.ch
Telephone: 021 693 45 44
 
Communications pursuant to Article 4 (Results and Intellectual Property) shall
also be sent to:
 
Ecole Polytechnique Federate de Lausanne
Industrial Relations Office (SRI)
Andre Catana
CM - Station 10
CH-1015 Lausanne, Switzerland
e-mail: andre.catana@epfl.ch
Telephone: 021 693 55 81


10.   Assignment


Should COMPANY assign its rights to EPFL Results and/or to a Patent, then
COMPANY shall impose all the obligations deriving from this Agreement on the
assignee.


11.   Survival
 
The provisions of articles 4, 7, 8, 10 and 12 shall survive any expiration or
termination of this Agreement.
 
12.   Applicable Law and place of jurisdiction
 
12.1 This Agreement shall be governed by the laws of Switzerland.
 
12.2 The exclusive place of jurisdiction shall be Lausanne.
 
This Agreement is executed in two originals and duly signed by the authorized
representatives of the Parties hereto, as printed below:  
 
 
Page 6 of 7

--------------------------------------------------------------------------------

 
 
Ecole Polytechnique Federale de
Lausanne, EPFL
COMPANY
[pash8k004.jpg]
 
[pash8k005.jpg]

 
 
Enclosure 1: Description (with milestones) of the Project (description of the
Technology, transfer of knowledge and research project), budget
 
 
 
 Page 7 of 7

--------------------------------------------------------------------------------

 
 